Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REM pages 5-6, filed 05/03/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levain (US Patent No. 6001120 A) and Reschke (US Patent No. 8808288 B2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levain (US Patent No. 6001120 A).
Regarding claim 1-3, Levain teaches a tenaculum (Figure 6; Col 3 lines 1-55), comprising: (Claim 1) a first handle (112) and a second handle (114), the first and second handles pivotally coupled to each other about a pivot pin (116), the first handle defining a first width (width of handle, figure 6 below W2), a proximal end portion (Figure 6 below, proximal arrow) and a distal end portion (Figure 6 below, distal arrow), the first handle (112) including a palm grip (148) configured to support a palm of a user's hand, the palm grip (148) extending from the proximal end portion (Figure 6 below, proximal arrow) of the first handle (112) to the distal end portion (Figure 6 below, distal arrow) of the first handle (112), and the second handle (114) including a loop (150) defined therein configured to support a user's digit to facilitate pivoting the first handle (112) toward the second handle (114); a first grasper arm (122) , the first grasper arm (122) defining a second width (width of grasper, figure 6 below W1) narrower than the first width (figure 6 below W2) (Figure 6 below, width of handle is clearly different and larger than the grasper arms) of the first handle (112), and a second grasper arm (120) extending from the second handle (114), the first and second grasper arms (122 and 120) configured to grasp tissue upon movement of the first and second handles (112 and 114) toward each other (Col 3 lines 21-31); and a first ratchet extension (152) extending from the first handle (112) towards the second handle (114) and a second ratchet extension (154) extending from the second handle (114) towards the first handle (112), the first ratchet extension (152) configured to selectively engage the second ratchet extension (154) upon movement of the first and second handles (112 and 114) towards one another to engage tissue between the first and second grasper arms (122 and 120). (Claim 2) The tenaculum of claim 1, wherein the loop (150) of the second handle (114) forms a closed loop (150) configured to surround the user’s digit along a plane extending between the first handle (112) and the second handle (114). (Claim 3) The tenaculum of claim 2, wherein the loop (150) includes a substantially straight portion (D, substantially straight) having a first end (A) and a second end (B), a curved portion (C) connecting the first and the second ends of the substantially straight portion to each other to surround the user’s digit along the plane extending between the first handle (112) and the second handle (114). 
Regarding claim 4-5, Levain teaches the tenaculum (Figure 6; Col 3 lines 1-55) of claim 1, wherein the first grasper arm (122) and the second grasper arm (120) each include at least one tooth (134 and 132) extending therefrom configured to facilitate engagement of tissue therebetween. The tenaculum of claim 4, wherein the at least one tooth (134) of the first grasper arm (122) projects toward the at least one tooth (132) of the second grasper arm (120).
Regarding claim 9, Levain teaches the tenaculum (Figure 6; Col 3 lines 1-55), of claim 1, wherein the first ratchet extension (152) includes a plurality of teeth (158) and the second ratchet extension 
Regarding claim 10, Levain teaches the tenaculum of claim 1, wherein the first handle (112) includes a flange (148, figure 6 below, box as proximal end handle portion with circle as the flange) extending away from the second handle (114).

    PNG
    media_image1.png
    649
    638
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reschke (US Patent No. 8808288 B2) in view of Kim (KR 2010/0086155).
Regarding claim 1, Reschke teaches a tenaculum (Figure 1; Col 3 line 30 - Col 4 line 67), comprising: a first handle (17a + 12a) and a second handle (17b + 12b), the first and second handles (17a and 17b) pivotally coupled to each other about a pivot pin (150), the first handle (17a + 12a) defining a first width (Figure 1 below, A), a proximal end portion and a distal end portion and the second handle (17b + 12b) including a loop (18b) defined therein configured to support a user's digit to facilitate pivoting the first handle (17a + 12a) toward the second handle (17b + 12b); a first grasper arm (C) extending from the first handle (17a + 12a), the first grasper arm (C) defining a second width (B) narrower than the first width (A) of the first handle (17a + 12a), and a second grasper arm (D) extending from the second handle (17b + 12b), the first and second grasper arms (C and D) configured to grasp tissue upon movement (Col 3 lines 43-53) of the first and second handles (17a +12a and 17b + 12b) toward each other; and a first ratchet extension (30) extending from the first handle (17a + 12a) towards the second handle (17b + 12b) and a second ratchet extension (30) extending from the second handle (17b + 12b) towards the first handle (17a + 12a), the first ratchet extension (30) configured to selectively engaged engage the second ratchet extension (30) upon movement of the first and second handles (17a +12a and 17b + 12b) towards one another to engage tissue between the first and second grasper arms (C and D).

    PNG
    media_image2.png
    413
    658
    media_image2.png
    Greyscale

Reschke fails to teach the first handle including a palm grip configured to support a palm of a user's hand, the palm grip extending from the proximal end portion of the first handle to the distal end portion of the first handle. 
However, Kim teaches a tenaculum (Figure 2 below), comprising: a first handle (120) and a second handle (120A), the first and second handles (120 and 120A) pivotally coupled to each other about a pivot pin (103), the first handle (120) including a palm grip (112a) configured to support a palm of a user's hand, the palm grip (112a) extending from the proximal end portion (Figure 2 below, proximal arrow) of the first handle (120) to the distal end portion (figure 2 below, distal arrow) of the first handle (120), and the second handle (120A) including a loop (102b) defined therein configured to support a user's digit to facilitate pivoting the first handle (120) toward the second handle (120A) and a first ratchet extension (102a) extending from the first handle (120) towards the second handle (120a) and a second ratchet extension (102a) extending from the second handle (120a) towards the first handle (120), the first ratchet extension (102a) configured to selectively engaged engage the second ratchet extension (30) upon movement of the first and second handles (120 and 120A) towards one another to engage tissue between the first and second grasper arms (104 and 104A).

    PNG
    media_image3.png
    367
    548
    media_image3.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Reschke to incorporate the teachings of Kim as discussed above, such that the first handle of Kim would replace the first handle of Reschke in order to provide a comfort while being held that would more efficient and allow the grasper arms to create as little damage or discomfort to the patient. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reschke (US Patent No. 8808288 B2) in view of Kim () further in view of Burbank (US PG Pub, 2007/0049973 A1).
Regarding claim 6, modified Reschke with the teachings of Kim teach the invention as claimed and discussed above except wherein the first handle or the second handle is coated with an insulative material. 
However, Burbank teaches wherein the first handle (14, circled) or the second handle (14) is coated with an insulative material (Paragraph [0066]; made from any suitable material or combination of materials, including metals such as stainless steel and shape memory alloys such as nickel titanium alloys, plastics, ceramics, and other materials known in the art). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Reschke with the teachings of Kim to incorporate the teachings of Burbank as discussed above, such that the handles of the modified Reschke with the teachings of Kim would be coated with the materials listed in Burbank such as plastics as they are insulative materials in order to provide the user with protection from electric shock during use. 
Regarding claims 7-8, modified Reschke with the teachings of Kim teaches the invention as claimed and discussed above except the (Claim 7) tenaculum of claim 1, wherein the first grasper arm or the second grasper arm is coated with a conductive material. (Claim 8) The tenaculum of claim 7, wherein the first handle or the second handle is coated with an insulative material. 
However, Burbank teaches tenaculum (Figure 1 below) of claim 1, (Claim 7) wherein the first grasper arm (18, circled) or the second grasper arm (18) is coated with a conductive material (Paragraph [0066]; made from any suitable material or combination of materials, including metals such as stainless steel and shape memory alloys such as nickel titanium alloys, plastics, ceramics, and other materials known in the art). (Claim 8) The tenaculum of claim 7, wherein the first handle (14) or the second handle (14) is coated with an insulative material (Paragraph [0066]; made from any suitable material or combination of materials, including metals such as stainless steel and shape memory alloys such as nickel titanium alloys, plastics, ceramics, and other materials known in the art).

    PNG
    media_image4.png
    318
    476
    media_image4.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Reschke with the teachings of Kim to incorporate the teachings of Burbank as discussed above, such that the handles of the modified Reschke with the teachings of Kim would be coated with the materials listed in Burbank such as plastics and/or stainless steel or nickel titanium alloys as they are insulative and conductive materials, respectively, in order to protect the user from electrical shock or damage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARWA MOSTAFA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771